Title: From John Adams to John Sullivan, 3 June 1777
From: Adams, John
To: Sullivan, John


     
      Dear Sir
      Philadelphia June 3. 1777
     
     I regret with you the Loss of Coll Stark, of whose Experience and Bravery, I have often heard the best Accounts. I know not the Man: but Some Gentlemen represented him, as unequal in Abilities to the high Command of a General Officer.
     I am extreamly sorry to learn that you have been so great a Sufferer in the Loss of your Baggage &c. upon several Occasions: But in answer to your first Question I can only say, that Congress have hitherto refused to grant any Compensation to Sufferers of any Kind. Falmouth and Charlestown have both Petitioned and been civilly refused. Several Officers Widows, in deplorable Circumstances, have petitioned and been refused. Several other Officers, have applied and been refused, particularly Lord Sterling. So that I can give you, but cold comfort, respecting your Losses. As to your Second Question, I can give no positive Answer, how Congress consider your Post. The Resolve of Congress in Words, extends only to a Major General commanding in a Seperate Department: But I believe General Gates was allowed for his Table under it, and I see no Reason, why you Should not.
     What shall I say, about raising the Pay of General Officers? Our Revenue! sir, our Revenue! What will become of it, and of Us? With the Greatest Objects in View that any Society ever beheld: the greatest Evil to be avoided, and the greatest good to be obtained: with the fairest Prospects of success that a fond, Sanguine Imagination could wish, We are in the Utmost Danger of Ruin, by a Failure, in our Finances.
     
     
      June 8
     
     This Moment I had yours of this days date put into my Hand. I am ashamed, that I had not answered your other Letter before: But my Apology for it, is ill Health, which has obliged me to devote my Mornings and Evenings to Exercise and Relaxation.
     The Information you give me, that Desertions from the Enemy are plentifull, gives me Pleasure: but the Resolution of the Militia to turn out and assist you, gives me much more. Nothing however contributes So much to my Happiness, as the Accounts I hear, that Discipline, order, Subordination, Cleanliness, Health and Spirits are so rapidly increasing in our Army. All depends upon this. This will surely conduct Us to Honour, Glory, and Tryumph: as the Reverse would certainly end in our Disgrace and Ruin.
     There are two other Things upon which our Prosperity depends. The one is the Reputation of our Loan Offices, and the other is the Resolution of the Assemblies to proceed to tax the People, as deep as they can bare. If Men who have Money can be perswaded to lend it to the Public: and if the Assemblies can be convinced of the Necessity of proceeding to tax their Constituents: and if the People can be convinced of this Sacred Truth, that it is their Interest to pay high Taxes: We shall be able to avoid emitting more Money, and to Sustain the Credit of that already out. But, if not, our Money, will be a Bubble, and We shall be involved in terrible Distress. We shall not lose the Cause—for We will carry on the War, by Barter: We will call in all the Plate: We will march out all at once, and crush the Snakes in their Nests: We will do any Thing, rather than fail: But We shall be put to a great deal of Confusion and Perplexity. We have no News. Shall always be happy to learn News from you, especially if it be good. I am your Friend & most obedient servant.
     
      John Adams
     
    